                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello

Civil Action No. 16-cv-01627-CMA-STV

LIVE FACE ON WEB, LLC, a Pennsylvania company,

       Plaintiff,

v.

INTEGRITY SOLUTIONS GROUP, INC.,

       Defendant.


          ORDER DENYING A STAY OF EXECUTION ON JUDGMENT
______________________________________________________________________

       This matter is before the Court on Defendant Integrity Solutions Group, Inc.’s

Renewed Motion to Stay Execution of Judgment. (Doc. # 244.) The Court denies

Defendant’s Motion for the reasons detailed below.

                           I.     BACKGROUND INFORMATION

       United States Magistrate Judge Scott T. Varholak detailed the factual

background of this matter in his Recommendation on the Motion to Dismiss, issued

March 14, 2017. (Doc. # 61.) The Recommendation in incorporated herein by

reference. See 28 U.S.C. § 636(b)(1)(A); Federal Rule of Civil Procedure 72(a). The

Court will detail only the subsequent procedural history relevant to the Motion now

before it.

       On October 5, 2018, after a four-day jury trial on Plaintiff’s claim for copyright

infringement, the jury returned a verdict for Plaintiff and determined that Plaintiff’s actual
damages from Defendant’s infringement were $262,197.00. See (Doc. # 216.) The

Clerk of the Court entered judgment in favor of Plaintiff and against Defendant in that

amount, with post-judgment interest accruing at the legal rate of 2.59% (“the

Judgment”). (Doc. # 217.)

       On October 22, 2018, Plaintiff began executing the Judgment. It filed several

Applications for Writs of Garnishment directed to Defendant’s vendors or customers

(Doc. ## 228–33), which the Clerk of the Court issued on the same day (Doc. ## 234–

39).

       The following day, October 23, 2018, Defendant filed the Motion to Stay

Execution of Judgment presently before the Court. (Doc. # 244.) Defendant asserts

that it intends to file post-trial motions “that may result in the judgment being vacated or

reduced” by the deadline for it to do so under Federal Rules of Civil Procedure 50 and

59, November 2, 2018. (Id. at 1–2.) It argues that “before this Court has a chance to

rule on [its] post-trial motions,” the Writs of Garnishment will permanently “disrupt

Integrity’s business.” (Id. at 2.) Defendant’s owner, Mr. Michael Kirschbaum, avers in

an accompanying declaration that Defendant’s “business is highly based on personal

relationships and trust,” and that these relationships are “permanently damaged” by

Plaintiff’s attempts to execute the Judgment. (Doc. # 244-1 at 1.) Mr. Kirschbaum also

states that Defendant’s customers can “easily find a service provider to replace

[Defendant].” (Id.) Defendant therefore requests that pursuant to Federal Rule of Civil

Procedure 62(b), the Court stay the execution of the Judgment “while it considers post-




                                              2
trial motions.” (Doc. # 244 at 4.) As to bond, Defendant cursorily states that it “does not

have the resources to post a bond.” (Id. at 5.)

        Plaintiff responded in opposition to Defendant’s Motion to Stay Execution of

Judgment one day later. 1 (Doc. # 249.) Plaintiff argues that Defendant has made “no

showing of unusual circumstances sufficient to justify a stay without bond.” (Id. at 2.) It

states that “the evidence at trial suggested Defendant has sufficient revenue . . . to

cover the expense of a bond.” (Id. at 4.) Plaintiff also raises its concern that “Defendant

is attempting to fraudulently transfer and/or dissipate its assets to avoid collection,”

presenting evidence that “Defendant’s principal has moved to Branson, Missouri;” that

his wife is listed as the registered agent for a new, Missouri-based entity, Ecxpro, LLC,

with a similar purpose to that of Defendant; and that Defendant’s website was, at

various points after the trial, forwarding visitors to the website for Ecxpro, LLC. (Id. at

2–3.)

        Defendant filed a Reply in support of its request on October 29, 2018. (Doc.

# 255.) It first denies attempting to fraudulently transfer or dissipate its asserts to avoid

collection of the Judgment, faulting Plaintiff’s Response for being “rife with speculation

and false assertions.” (Id. at 1.) As to Plaintiff’s argument regarding Defendant’s ability

to cover the expense of a bond, Defendant provides a second declaration from Mr.

Kirschbaum, in which he states that Defendant “has no assets to post a bond because it

has been forced to incur legal fees and expenses these past two years to defend this



1
 Plaintiff’s Response addresses Rule 62(d), which concerns a stay where an appeal is taken.
See (Doc. # 249.) Defendant seeks relief under a different subsection, Rule 62(b).

                                              3
case and these costs and expenses have dissipated [its] assets.” (Doc. # 255-1 at 2.)

Mr. Kirschbaum claims that Defendant has incurred more than $100,000.00 to defend

against Plaintiff’s action. (Id.)

                          II.       APPLICABLE LEGAL PRINCIPLES

       Federal Rule of Civil Procedure 62 provides for stays pending the disposition of

certain post-trial motions:

       On appropriate terms for the opposing party's security, the court may stay
       the execution of a judgment—or any proceedings to enforce it—pending
       disposition of any of the following motions:
             (1) under Rule 50, for judgment as a matter of law;
             (2) under Rule 52(b), to amend the findings or for additional findings;
             (3) under Rule 59, for a new trial or to alter or amend a judgment; or
             (4) under Rule 60, for relief from a judgment or order.

Fed. R. Civ. P. 62(b). The decision to stay the execution of a judgment is within the

sound discretion of the court. Honeywell Int’l., Inc. v. Universal Avionics Sys. Corp., 397

F. Supp. 2d 537, 548 (D. Del. 2005). “The party requesting the stay bears the burden of

showing that the circumstances justify an exercise of that discretion.” Nken v. Holder,

556 U.S. 418, 433–34 (2009). Four factors bear on the court’s determination: “(1)

whether the stay applicant has made a strong showing that he is likely to succeed on

the merits; (2) whether the applicant will be irreparably injured absent a stay; (3)

whether issuance of the stay will substantially injure the other parties interested in the

proceeding; and (4) where the public interest lies.” (Id. at 434) (quoting Hilton v.

Braunskill, 481 U.S. 770, 776 (1987)). See, e.g., Wilson Research Corp. v. Piolite

Plastics Corp., 234 F. Supp. 234, 235 (D. Mass. 1964) (where determining whether to




                                             4
stay execution of the judgment under to Rule 62(b), assessing whether there was a

possibility that the applicant’s Rule 60 motion would be successful).

       If the court stays the execution of a judgment pending the resolution of a post-

trial motion, it must fix “appropriate terms for the opposing party’s security.” Fed. R.

Civ. P. 62(b); Peacock v. Thomas, 516 U.S. 349, 359 n.8 (1996). See also Fox v.

Pittsburg State Univ., 319 F.R.D. 342, 343 (D. Kan. 2017); Ark. River Power Auth. v.

Babcock & Wilcox Power Co., No. 14-cv-00638-CMA-NYW, 2016 WL 9725406, *1 (D.

Colo. Dec. 1, 2016). The appropriate terms for the opposing party’s security “need not

necessarily include a supersedeas bond, although courts typically require security in the

form of a bond.” Ark. River Power Auth., 2016 WL 9725406 at *1 (citing Gen. Steel

Domestic Sales, LLC v. Chumley, No. 10-cv-01398-PAB-KLM, 2013 WL 2634640, *1

(D. Colo. June 12, 2013); Ireland v. Dodson, No. 07-4082-JAR, 2009 WL 1559784, *1

(D. Kan. May 29, 2009)). “When a court orders that a bond is required, the court has

discretion to determine the sum necessary to secure a stay pursuant to Rule 62(b).” Id.

Generally, the bond is “the full amount of the judgment.” Id. (quoting Strong v. Laubach,

443 F.3d 1297, 1299 (10th Cir. 2006)).

                                      III.   ANALYSIS

       Defendant has twice declared that it “does not have the resources to post a

bond.” (Doc. # 244 at 5); see also (Doc. # 255-1 at 2) (“Integrity has no assets to post a

bond.”). Additionally, Defendant makes no effort to propose alternative “appropriate

terms for the opposing party’s security.” See Fed. R. Civ. P. 62(b).




                                             5
       Because Defendant is unwilling—and allegedly unable—to afford Plaintiff any

security if the Court stays execution of the Judgment, Defendant’s request for a stay of

execution under Rule 62(b) must be denied. Rule 62(b) plainly requires the party

requesting the stay to secure any stay, and it follows that where, as here, the party

requesting the stay is unwilling to do so, it is not entitled a stay of execution of the

judgment. The Court therefore need not address the four factors bearing on whether a

stay of execution of judgment is warranted in the first place.

                                     IV.    CONCLUSION

       For the foregoing reason, the Court DENIES Defendant’s Motion to Stay

Execution of Judgment (Doc. # 244).




       DATED: October 30, 2018
                                                   BY THE COURT:



                                                   _______________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                              6
